VAN OR.SDEF, Associate Justice.
This appeal is from a judgment for possession of leased premises in a landlord and tenant proceeding.
On July 31, 1918, appellees, plaintiffs below, purchased the premises in question for occupancy as a home, subject to the monthly tenancy of defendant. Notice to quit was given, and this proceeding to recover possession followed. Plaintiff Andrew W. Sparks and defendant were war workers. But this is not important, since plaintiffs were bona fide purchasers and entitled to possession, under the exception to the provisions of the Saulsbury Resolution of May 31, 1918 (40 Stat. 593, c. 90). Maxwell v. Brayshaw, 49 App. D. C. -, 258 Fed. 957.
The judgment is affirmed, with costs.
Affirmed.